DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on the last line, replace "second end" with –rear end--.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Raymond Mah on 01/22/2021.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the tip surface having a tip inclined surface that is inclined toward the tip end of the spark plug from the front end to the rear end of 20the tip surface; and the tip inclined surface has a front end and a rear end in the specific direction, the insulator having a front end in the front side of the specific direction, the rear end of the tip inclined surface being located to be closer to the tip end of the spark plug than the front end of the tip surface is, and being located to be more rearward than the front end of the insulator in the 25rear side of the specific direction, the tip inclined surface having a length between the front end and the rear end, the insulator and the housing having a gap formed between the outer circumferential surface of the insulator and the end portion of the inner circumferential surface 19of the housing, the length between the front end and the second end being longer than the gap” including the remaining limitations.
	Claims 2-12 are allowable because of their dependencies on claim 1.
	Examiner Note: Hanashi et al (US PG Pub. No. 2008/0092839) teaches, in figure 1, a spark plug with a housing with an inclined surface but the surface does not extend beyond the insulator, as claimed, and no gap is disclosed or shown in any of the figures  between the insulator and the housing.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



CONTACT INFORMATION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879